FILED
                             NOT FOR PUBLICATION                            MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZOILA DEL CARMEN DERAS-                          No. 09-72912
ROMERO,
                                                 Agency No. A099-529-866
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Zoila Del Carmen Deras-Romero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence, Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.

2001), and we deny the petition for review.

      We reject Deras-Romero’s contention that she is eligible for asylum based

on her membership in a particular social group, namely young Salvadoran women

who refuse to assist gangs. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46

(9th Cir. 2008) (rejecting as a social group “young men in El Salvador resisting

gang violence.”). Further, Deras-Romero did not demonstrate that the gang

members’ threats and other criminal acts against her were motivated by political

opinion, social group, or any other protected ground. See Ochave, 254 F.3d at

865-66 (no nexus between rape by guerillas and any protected ground); see also

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”).

      Because Deras-Romero failed to satisfy the lower standard of proof for

asylum, she necessarily fails to satisfy the more stringent standard for withholding

of removal. See Ochave, 254 F.3d at 868.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72912